Citation Nr: 1800440	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-16 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs (VA) purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from April 1978 to February 1984.  

In May 2011, the Columbia, South Carolina, Regional Office (RO) of VA proposed to find the Veteran to incompetent for VA purposes.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 RO determination that the Veteran was incompetent for VA purposes.  In June 2016, the Board remanded the Veteran's claim to the RO so that he could be provided a hearing before the Board.  

The Veteran appeared at a May 2016 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  


FINDING OF FACT

The Veteran has been found to be competent to manage his financial affairs.  


CONCLUSION OF LAW

The Veteran is competent for VA purposes.  38 C.F.R. § 3.353 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  A decision as to incompetency may be made by the Agency of Original Jurisdiction, subject to appeal to the Board.  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the Agency of Original Jurisdiction will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  There is a presumption in favor of competency. Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353 (2017).  

The report of a June 2016 VA psychiatric examination states that the Veteran was determined to be capable of managing his financial affairs.

In light of the June 2016 VA psychiatric examination findings that the Veteran was competent to manage his own financial affairs, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran is now competent for VA purposes.  38 C.F.R. § 3.353 (2017).  


ORDER

The Veteran is competent for VA purposes.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


